Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 9, 11, 14-17, and 20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for managing patient information (i.e. medical diagnostics) between users.  This judicial exception is not integrated into a practical application because the claims are directed to managing transmission of medical diagnostics between people, which is a certain method of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor) do not add significantly more; the additional elements retrieve, evaluate, and present information regarding the rules.
The limitations of receiving and verifying location and user credentials, as drafted, is a process that, under its broadest reasonable interpretation, covers management of interactions between people utilizing generic computer components.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, however, Examiner concludes that there are no meaningful 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing, and transmitting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving and transmitting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving an location and credential information amount to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a processor, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to medical diagnostics, because limiting application of the abstract idea to medical diagnostics is simply an Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes a processor to obtain location and credentials, which are then utilized to transmit medical diagnostics;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. paragraph 18 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. receive, verify, send, etc.).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives location and credentials information, and transmits medical diagnostics to a processing device over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing medical diagnostics in a database and/or electronic memory, and retrieving the data from storage in order to present information;

An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2016/0301691) in view of Tara et al. (U.S. Publication No. 2014/0358574).
As per claim 1, Miller teaches a system for integrating a globally secure communications network with stored medical diagnostics, comprising:
-at least one memory storing instructions; and 
-at least one processor configured to execute the instructions to: 
-receive a request for a medical diagnostic, wherein the medical diagnostic is stored remotely from a user originating the request (Miller: para. 20; para. 93; A medical staff member attempting to access patient health record software.); 
-verify that the request originates from a location within an approved area (Miller: para. 93; Determine if the MSM is located near the patient or not and to only grant access if co-located within the patient.), wherein the approved area comprises an area within a geofence, wherein the geofence comprises at least one static portion and at least one mobile portion (Tara ‘574: para. 84);
-verify credentials of the user (Miller: para. 93; Retrieve MSM’s credential and determine if they are valid.); 
-send, responsive to verifying the request originates from a location within an approved area and verifying the credentials of the user, the medical diagnostic to the user (Miller: figure 10, 1064; para. 93; Access to patient health data with security access level.).
Miller does not explicitly teach the following, however, Tara teaches at least one processor configured to execute the instructions to:
-receive, from the user, an identification of a recipient for the medical diagnostic and in a location separate from the user (Tara: para. 72-73; para. 14; A requestor is presented with contacting a physician.);
-verify that the identification was sent from a location within the approved area (Tara: para. 75-76; para. 83-84; Medical communication takes into account the physician’s and the requestor’s locations and validating within a geofenced area.);
-verify credentials of the recipient (Tara: abstract; para. 30; A registered user.); and
-in response to receiving the identification verifying the identification was sent from an approved location, and verifying the credentials of the recipient, send the medical diagnostic to the recipient (Tara: para. 190; para 199).
One of ordinary skill in the art would have recognized that applying the known technique of Tara would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Miller to the teachings of Tara would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 
As per claim 2, the system of claim 1 is as described.  Miller further teaches wherein the credentials of the user are verified using credential-based authentication (Miller: para. 24).
As per claim 3, the system of claim 1 is as described.  Miller further teaches wherein the credentials of the user are verified using role-based authentication (Miller: claim 5).
As per claim 4, the system of claim 1 is as described.  Miller does not explicitly teach the following, however, Tara further teaches wherein the credentials of the recipient are verified using credential-based authentication (Tara: para. 119).
The motivation to combine the teachings is same as claim 1.
As per claim 5, the system of claim 1 is as described.  Miller does not explicitly teach the following, however, Tara further teaches wherein the credentials of the recipient are verified using role-based authentication (Tara: para. 119).
The motivation to combine the teachings is same as claim 1.
As per claim 6, the system of claim 1 is as described.  Miller further teaches wherein the approved area is an area in a medical campus (Miller: para. 35).
As per claim 7, the system of claim 1 is as described.  Miller does not explicitly teach the following, however, Tara further teaches wherein the user and the recipient are in separate approved areas (Tara: para. 62).

As per claim 8, the system of claim 1 is as described.  Miller does not explicitly teach the following, however, Tara further teaches wherein the recipient comprises a plurality of caregivers (Tara: para. 83).
The motivation to combine the teachings is same as claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tara et al. (U.S. Publication No. 2014/0358574).
As per claim 9, Tara teaches a system for automatically updating a plurality of caregivers over a globally secure communications network, comprising:
-at least one memory storing instructions (Tara: para. 60); and
-at least one processor configured to execute the instructions to (Tara: para. 60):
	-receive a medical diagnostic associated with a patient having a plurality of caregivers (Tara: para. 190; para 199);
, wherein the approved area comprises an area within a geofence, wherein the geofence comprises at least one static portion and at least one mobile portion (Tara: para. 83-84); 
-verify credentials of the plurality of caregivers (Tara: abstract; para. 30); 
-automatically, responsive to verifying that locations associated with the plurality of caregivers are within an approved area and verifying the credentials of the plurality of caregivers, transmit an update including the medical diagnostic to verified caregivers (Tara: para. 75-76; para. 83-84); and
-withhold the update from caregivers that were not verified (Tara: para. 119; para. 199).
As per claim 10, the system of claim 9 is as described.  Tara further teaches wherein credentials of the plurality of caregivers are verified using credential-based authentication (Tara: para. 119).
As per claim 11, the system of claim 9 is as described.  Tara further teaches wherein credentials of the plurality of caregivers are verified using role-based authentication (Tara: para. 119).
As per claim 12, the system of claim 9 is as described.  Tara further teaches wherein the approved area is an area in a medical campus (Tara: para. 59; para. 62).
As per claim 13, the system of claim 9 is as described.  Tara further teaches wherein the plurality of caregivers are in separate approved areas (Tara: para. 62).
As per claim 14, the system of claim 9 is as described.  Tara further teaches wherein the instructions further comprise:
(Tara: figure 11B);
-verify, from the list of caregivers that were not verified, a caregiver at a later time based on an updated location of the caregiver (Tara: figure 11B); and
-transmit the update to the caregiver verified at a later time (Tara: figure 11B).
Claims 15-20 recite substantially similar limitations as those already addressed in claims 9-14, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims integrate the judicial exception into a practical application, specifically, an application for sending a medical diagnostic to a user who is within an approved area.  Examiner disagrees.  The claims are directed to organizing a human activity since it manages interactions between users and furthermore, the claims recite using the computer as a tool to perform the abstract idea of transmitting information between users; therefore, not integrating it into a practical application.
Applicant argues that the claims are directed toward a system that allows for the secure transmission of medical diagnostics by ensuring that the diagnostic are being sent to a location within an approved area.  Examiner states that the claims have an abstract idea limited solely by mere instructions to implement the idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.  Furthermore, examiner states that the claims are series of steps to verify a user and transmit information using a generic computer to carry out the steps.  The claims are silent as to how a computer aids the method, the extent to 
Applicant argues that the claims are directed toward a very particular application of any judicial exception.  The alleged improvement that the Applicant touts relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Applicant further fails to show objective evidence regarding the improvement.
Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the combination of references does not support the conclusion that “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.”  Examiner states that the Office Action provides the motivation that it would have been recognized in the art by one of ordinary skill in the art to combine the references to yield predictable results and improved system.  The test for obviousness is not whether the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626